DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 1 of 14




                                              SETTLEMENT AGREEMENT
                   This Settlement Agreement (“Agreement”) is entered between Dr. Thomas K.
            Hubbard (“Hubbard”) and The University of Texas at Austin (“UT”), on July 5, 2021
            (“Effective Date”).

                                                             RECITALS
                   WHEREAS, there are currently numerous pending disputes or controversies
            involving Hubbard, a tenured faculty member, and his employer, UT;

                  WHEREAS, Hubbard has brought claims of employment discrimination
            against UT in a cross-filed Charge of Discrimination (451-2020-0355N) filed and
            pending before the Equal Employment Opportunity Commission (“EEOC”) and the
            Texas Workforce Commission (“TWC”) (the “Charge”);

                 WHEREAS, Hubbard has a faculty grievance pursuant to Handbook of
            Operating Procedures 2-2310 pending against his supervisor (“Faculty Grievance”);

                  WHEREAS, Hubbard has three lawsuits pending in federal court against
            current and/or former UT students—Sarah Allen Blakemore (1:20-cv-767-RP); Hollie
            Green (1:20-cv-1140-RP); and Zoe Elise Thomas (1:20-cv-1193-RP) (the “Federal
            Lawsuits”);

                   WHEREAS, Hubbard maintains that the Federal Lawsuits are supported by
            the relevant evidence;

                   WHEREAS, Hubbard has sought third-party discovery from UT in the Federal
            Lawsuits and has indicated that, if needed, further discovery may be sought from UT
            in the future;

                  WHEREAS, Hubbard alleges that UT is liable to him for claims arising from
            his employment with UT, which UT disputes;

                  WHEREAS, Hubbard’s teachings and writings have been reviewed and have
            been found not to have violated any applicable standards;

                 WHEREAS, there have been no findings that Hubbard has engaged in any
            improper sexual conduct;

                 WHEREAS, UT asserts that its actions were at all times lawful, which
            Hubbard disputes;

                 WHEREAS, without any admission of liability or wrongdoing, UT and
            Hubbard wish to resolve their disputes and controversies;




            In Re Thomas K. Hubbard                                                  Page 1 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 2 of 14




                  WHEREAS, it is expressly agreed and understood that nothing herein
            contained shall be contended, interpreted, or construed to be an admission of liability
            on the part of UT or Hubbard, or any implication or concession that the Federal
            Lawsuits lack merit;

                   WHEREAS, UT is entering into this Settlement Agreement (the “Agreement”)
            solely to avoid the cost of likely litigation and to avoid the expenditure of future time
            and money managing the various other disputes;

                   WHEREAS, UT has determined that this Agreement is in its best long-term
            interest and serves a public purpose;

                   WHEREAS, Hubbard agrees that, consistent with the provisions herein, he
            will release UT and file motions to dismiss the Federal Lawsuits in exchange for the
            valuable, adequate consideration listed below, not for any other reason; and

                   NOW, THEREFORE, the Parties memorialize their agreement in writing, as
            follows:

                                                         AGREEMENT
                    1.       Definitions

                   As used in this Agreement and the annexed exhibits (which are an integral
            part of this Agreement and are incorporated into this Agreement in their entirety and
            by reference), the terms below have the following meanings, unless a part of or
            subpart of this Agreement or its exhibits otherwise provides. All other capitalized
            terms used in this Agreement but not defined in this section shall have the meaning
            ascribed to them in this Agreement and the exhibits annexed hereto:

                             a.      “Agreement” means this Settlement Agreement together with all
                                     exhibits hereto.

                             b.      “Parties” means Hubbard and UT.

                             c.      “Hubbard” means Thomas K. Hubbard and his representatives,
                                     heirs, assigns, successors or predecessors, agents, and principals.

                             d.      “UT” means The University of Texas at Austin; The University of
                                     Texas System; the Board of Regents of The University of Texas
                                     System; and each of the aforementioned entities’ affiliated
                                     representatives, officers or directors, employees, agents,
                                     principals, insurers and attorneys.




            In Re Thomas K. Hubbard                                                          Page 2 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 3 of 14




                             e.      “Hubbard’s Counsel” means Sherrard “Butch” Hayes and Rachel
                                     Mathisen of Weisbart Springer Hayes LLP.

                             f.      “UT Students” means Sarah Allen Blakemore, Hollie Green, Zoe
                                     Elise Thomas, and John Does.

                             g.      “Claims” means any and all theories of liability or recovery of
                                     whatever nature, whether known or unknown that were or could
                                     have been the subject of any complaint or charge filed or
                                     proceeding initiated with any court or other governmental agency
                                     or body of the United States of America or any other country, or
                                     any state or local jurisdiction within the United States of America
                                     or any other country, or of any lawsuit or similar proceeding and
                                     which relate to or arise from Hubbard’s employment with UT or
                                     any actions or inactions by UT, as of the Effective Date, including
                                     the Charge, the Faculty Grievance, and all Claims that were or
                                     could have been brought against UT in connection with the
                                     currently pending Federal Lawsuits (1:20-cv-767-RP; 1:20-cv-
                                     1140-RP; and 1:20-cv-1193-RP), whether known or unknown to
                                     Hubbard at the time of execution of this Agreement. The term
                                     “Claims” excludes any future claims that arises or accrues after
                                     the Effective Date.

                             h.      “Damages” means any and all damages and other elements of
                                     relief of recovery of whatever nature, whether known or now
                                     unknown, including all monetary remedies, including actual,
                                     compensatory, liquidated, incidental, indirect, consequential,
                                     exemplary and punitive damages; rescission; attorneys’ fees;
                                     interest; costs; equitable relief; reinstatement; declaratory and/or
                                     injunctive relief; and expenses that could be awarded in
                                     connection with any Claim.

                    2.       Consideration

                   Hubbard shall retire from UT effective twenty-one (21) days from the Effective
            Date. Such retirement shall entitle him to all rights and benefits offered to all other
            retired professor—specifically including, but not limited to, any retirement benefits
            and medical benefits he is entitled to from the Teacher Retirement System of Texas.
            Hubbard agrees to arrange to have his personal items removed from his office on
            campus before the effective date of his retirement, with the reasonable assistance of
            UT.

                  Hubbard will not have or use an emeritus title in retirement and will not hold
            himself out as a member of the UT faculty once retired.




            In Re Thomas K. Hubbard                                                           Page 3 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 4 of 14




                   Hubbard will continue to have access to and use of a personal UT email address
            as is customary for all retired professors, provided however Hubbard may not identify
            himself as employed by or affiliated with UT. He may identify himself as appropriate
            in his signature block or otherwise as a former professor. During the fifteen (15) days
            following the execution of this Agreement, Hubbard and UT will work in good faith
            with UT’s Information Security Office to transition Hubbard’s current business email
            address to a personal email account.

                  Hubbard shall have full online access to library resources for five years from
            the date of retirement. During the fifteen (15) days following the execution of this
            Agreement, Hubbard and UT will work in good faith with all the necessary
            departments to ensure Hubbard is granted this access.

                   Hubbard will be subject to all standard UT policies related to email and library
            use and the terms of this Agreement, including, but not limited to, UT-Information
            Resources Use and Security Policy, and the Standard Acceptable Use of Information
            Resources. Hubbard acknowledges that his use of the email platform and his digital
            library access makes him a “User” of “University Information Resources” under the
            applicable policy. Hubbard further acknowledges that violation of UT policies related
            to email and library use, or this Agreement, may result in immediate loss, revocation,
            or suspension of these privileges.

                    3.       Release

                  Within five (5) days of Hubbard’s Counsel receiving the Payment identified
            below, Hubbard shall request withdrawal of his Charge of Discrimination (451-2020-
            0355N) filed with the Equal Employment Opportunity Commission and Texas Work
            Force Commission as well as his pending Faculty Grievance. These efforts shall
            include, but are not limited to, him sending the letter attached hereto as Exhibit A to
            the EEOC and TWC as well as sending an email to ratiase@mail.utexas.edu (Chair
            of Grievance Committee, Rowland Atiase) and fc@austin.utexas.edu (Office of the
            General Faculty) requesting to withdraw the Faculty Grievance. The withdrawals of
            the Charge of Discrimination and Faculty Grievance shall be with prejudice.

                   The Parties mutually release each other from all Claims and Damages arising
            from Hubbard’s employment with UT or any actions or inactions by UT, existing as
            of the Effective Date. This includes, but is not limited to, Hubbard releasing UT and
            its employees from any and all Claims and Damages, whether based on federal, state
            or local statute, ordinance, regulation, contract, common law, equity, or any other
            source (including, without limitation, any Claims or causes of action that may be
            created or recognized after the Effective Date and any Claims under the laws of any
            country or international association of any kind), that have been, could have been,
            may be, or could be alleged or asserted now by Hubbard against UT. For clarity,
            Claims and Damages shall not mean costs and fees associated with any of the Federal
            Lawsuits. Hubbard further agrees that he will defend, indemnify, and hold harmless


            In Re Thomas K. Hubbard                                                     Page 4 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 5 of 14




            UT for any liability of any kind related in any manner whatsoever to any released
            Claim, to the extent that such liability is the result of a proceeding initiated by
            Hubbard following the execution of this Release. Hubbard acknowledges and agrees
            that because he is waiving Claims and rights to Damages as provided herein, he
            cannot and will not seek or accept any personal benefit from UT, whether in monetary
            or other form, as part of or related to any proceeding initiated by any other person or
            governmental body of the United States or any other jurisdiction.

                   The Parties intend this release to be full and final mutual releases of Claims
            and Damages for matters that have accrued through the Effective Date. The Parties
            do not release future claims that have not yet accrued as of the Effective Date.

                   Within five (5) days of Hubbard’s Counsel receiving the lump sum payment
            identified below, Hubbard shall file a motion to dismiss with prejudice (and all sides
            bearing their own costs and fees) his pending Federal Lawsuits against Sarah Allan
            Blakemore and various John Does (1:20-cv-767-RP); Hollie Green (1:20-cv-1140-RP),
            and Zoe Elise Thomas (1:20-cv-1193-RP). On that date, Hubbard shall file, and not
            revoke, a motion to voluntarily dismiss the Federal Lawsuits, and a proposed order,
            to affect the same, with prejudice. Hubbard shall take any and all other steps
            reasonably necessary to dismiss the Federal Lawsuits with prejudice.

                  Nothing in this Agreement shall preclude any action to enforce the terms of
            this Agreement. The Parties hereby agree and acknowledge that the UT Release
            outlined above constitutes an essential term of the Agreement.

                    4.       Settlement Payment

                   In exchange, within twenty (20) days of the Effective Date, UT agrees to pay
            in settlement of any and all Claims and Damages which Hubbard has asserted or
            could currently assert against UT, and those potentially involving UT as a third-party
            discovery participant, the sum of seven hundred thousand dollars ($700,000.00) (the
            “Payment”) in the manner specified below:

                         •   UT will deliver one check to Hubbard’s Counsel in the amount of
                             $107,663.04, less applicable employment taxes including federal
                             withholding, social security, and Medicare, made payable to Thomas K.
                             Hubbard. UT shall issue a W-2 tax form to Hubbard in connection with
                             this check. Hubbard’s Counsel agrees to hold this check in trust for
                             Hubbard and provide it to Hubbard via whatever method he and
                             Hubbard deem fit.

                         •   UT will deliver a check to Hubbard’s Counsel in the amount of
                             $592,336.96 made payable to Thomas K. Hubbard. UT shall issue a 1099
                             tax form to Hubbard in connection with this check. Hubbard’s Counsel




            In Re Thomas K. Hubbard                                                     Page 5 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 6 of 14




                             agrees to hold this check in trust for Hubbard and provide it to Hubbard
                             via whatever method Hubbard’s Counsel and Hubbard deem fit.

                   Hubbard shall be ultimately responsible for all taxes, if any, including any
            federal and/or state income taxes, social security taxes, or Medicare taxes owed by
            him to any taxing authority, in connection with the Payment. Hubbard individually
            agrees to indemnify and hold UT harmless in any suit, claim, or other proceeding
            made by any taxing authority for taxes owed by them respectively as a result of the
            receipt of proceeds of the Payment.

                  Hubbard shall furnish to UT all information necessary to facilitate the
            Payment, including a signed W-9 tax form, no later than seven (7) days after the
            execution of this Agreement.

                    5.       Other Terms

                   UT further affirms and represents that all graduate students whose
            dissertations are currently under the advisory of Hubbard will be eligible for financial
            assistance and any obligations and understandings with respect to such assistance,
            in place at the time of this Agreement, will be honored by UT in Hubbard’s absence.

                  Within five (5) days of the execution of this Agreement, UT shall place the
            report issued by Lisa Moore, Phillip Barrish, and Steven Friesen dated March 11,
            2020 to Ann Stevens, Dean of Liberal Arts, in Hubbard’s personnel file and make it
            available to him for use as he deems appropriate. A copy of this report is attached
            hereto as Exhibit B. To the extent Hubbard requires an additional copy, he shall
            direct his request to UT’s Office of the Vice President for Legal Affairs,
            vpla@austin.utexas.edu. Nothing in this Agreement prevents or precludes UT from
            withholding other documents in Hubbard’s personnel file pursuant to exemptions
            under the Texas Public Information Act.

                    6.       Dispute Resolution

                   The Parties agree that, if a dispute arises with regard to the interpretation
            and/or performance of this Agreement or any of its provisions, and the Parties are
            unable to resolve that dispute between themselves, before litigation is brought to
            construe or enforce this Agreement, they will bring the dispute before Eric Galton,
            Lakeside Mediation, and attempt to resolve the dispute through good-faith
            mediation. In the event Galton is unwilling or unable to serve as mediator, the Parties
            will agree on an acceptable alternative.

                   If after a good faith effort, the Parties cannot resolve the dispute through
            mediation, the Parties may seek to enforce the agreement, with the prevailing party
            entitled to reasonable attorney’s fees and costs. The Parties understand and agree
            that this Agreement shall be governed by, construed, and enforced in accordance with
            and subject to the laws of the State of Texas. The exclusive, mandatory venue for any


            In Re Thomas K. Hubbard                                                       Page 6 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 7 of 14




            legal suit arising out of this Agreement shall be in the District Courts of Travis
            County, Texas.



                    7.       Representations and Warranties

                   Each Party to this Agreement represents and warrants to the other Parties the
            following:

                             a.      that such Party is adequately represented by competent counsel
                                     in connection with the execution and delivery of this Agreement
                                     and in any and all matters relating thereto;

                             b.      that in executing this Agreement, such Party has relied upon such
                                     Party’s own judgment and the advice of such Party’s own
                                     attorneys; that such Party has not been induced to sign or execute
                                     this Agreement by promises, agreements, or representations not
                                     expressly stated herein; and that such Party has freely and
                                     willingly executed this Agreement and expressly disclaims
                                     reliance upon any facts, promises, undertakings, or
                                     representations made by any other Party or any other Party’s
                                     attorney prior to the Effective Date of this Agreement;

                             c.      that such Party’s respective consent to this Agreement was not
                                     procured, obtained, or induced by improper conduct or undue
                                     influence;

                             d.      that after investigation and/or consultation with such Party’s
                                     attorneys, such Party agrees that this Agreement is fair,
                                     reasonable, and supported by good, valid and adequate
                                     consideration;

                             e.      that such Party understands and agrees to the terms and
                                     conditions of this Agreement; and

                             f.      that such Party is executing this Agreement in all of the
                                     representative capacities described in this Agreement, that such
                                     Party has the requisite authority and consent to execute this
                                     Agreement in all capacities, and that this Agreement is binding
                                     upon such Party.




            In Re Thomas K. Hubbard                                                         Page 7 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 8 of 14




                    8.       Miscellaneous Provisions

                             a.      All representations, warranties, covenants and other obligations
                                     of the Parties under this Agreement shall survive the execution
                                     and performance of this Agreement.

                             b.      The Parties hereto have worked closely together in drafting,
                                     negotiating and reviewing this Agreement, and therefore agree
                                     that any rule of construction to the effect that any ambiguities are
                                     to be resolved against the drafting party shall not be employed in
                                     the interpretation of this Agreement.

                             c.      This Agreement and its Exhibits contain the entire agreement
                                     among the Parties with respect to the subject matter hereof, and
                                     no oral statements or prior written materials not specifically
                                     incorporated herein shall be effective. No variation, modification,
                                     or changes hereof shall be binding on any Party unless set forth
                                     in a document executed by all of the Parties.

                             d.      This Agreement shall be binding upon and shall inure to the
                                     benefit of the Parties.

                             e.      Whenever the context of this Agreement so requires, the singular
                                     shall include the plural, the plural shall include the singular, the
                                     whole shall include any part thereof, and any gender shall include
                                     all other genders. All terms defined in this Agreement shall have
                                     such defined meanings when used herein. The paragraph
                                     headings used herein are for convenience only and shall not be
                                     utilized in construing the intent of this Agreement.

                             f.      This Agreement may be executed in one or more counterparts,
                                     each of which shall be deemed an original.

                             g.      Except as provided herein, the Parties agree to bear and pay
                                     whatever costs they themselves incurred in connection with their
                                     disputes.

                             h.      No opinion concerning the tax consequences of this Agreement is
                                     being given or will be given by Hubbard’s Counsel, UT’s Counsel,
                                     or UT.

                             i.      The Parties agree to execute such other documents necessary to
                                     effectuate the terms of this Agreement.

                             j.      If any provision of this Agreement is held by a court of competent
                                     jurisdiction to be invalid, void, or unenforceable, the remaining


            In Re Thomas K. Hubbard                                                           Page 8 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 9 of 14




                                     provisions will nevertheless survive and continue in full force and
                                     effect without being impaired or invalidated in any way.




                          REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




            In Re Thomas K. Hubbard                                                          Page 9 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                     Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 10 of 14



                                                                    2021-07-05 | 15:43:17 PDT
                                                             Signed _________________, 2021.




             Dr. Thomas K. Hubbard
                                                                   2021-07-07 | 10:35:03 CDT
             Approved as to form:                            Signed _________________, 2021.




             Sherrard (Butch) Hayes
             WEISBART SPRINGER HAYES LLP
             212 Lavaca Street, Suite 200
             Austin, Texas 78701
                                                                    2021-07-07 | 11:21:39 PDT
             Approved as to form:                            Signed _________________, 2021.




             Joe Sibley
             CAMARA & SIBLEY, LLP
             1108 Lavaca St.
             Ste 110263
             Austin, TX 78701




            In Re Thomas K. Hubbard                                                Page 10 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                     Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 11 of 14


                                                                   2021-07-07 | 15:33:54 CDT
             The University of Texas at Austin               Signed _________________, 2021.




             Ann Stevens
             Dean of the College of Liberal Arts



                                                                    2021-07-07 | 17:16:09 CDT
             Acknowledged and Approved by                    Signed _________________, 2021.
             The University of Texas System




             Daniel H. Sharphorn
             Vice Chancellor and General Counsel                   2021-07-07 | 19:16:01 CDT
                                                             Signed _________________, 2021.
             Approved as to form:




             Amanda Cochran-McCall
             Deputy General Counsel and
             Deputy Vice President for Legal Affairs
             The University of Texas at Austin
             P.O. Box R
             Austin, Texas 78713




            In Re Thomas K. Hubbard                                                Page 11 of 11
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                     Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 12 of 14




            Roy Roscoe
            Equal Employment Opportunity Commission (“EEOC”)
            San Antonio Field Office
            5410 Fredericksburg Rd, Ste 200
            San Antonio, TX 78229
            roy.roscoe@eeoc.gov

            Re: Withdrawal of EEOC Charge No.: 451-2020-03555, Dr. Thomas K. Hubbard v. The
            University of Texas at Austin

            Dear Mr. Roscoe:

            I write to withdraw my Charge of Discrimination, 451-2020-03555, against The University of
            Texas at Austin because the parties have reached a settlement. As a part of this settlement,
            I have released all claims against UT, including, but not limited to, the claims contained in
            my current Charge of Discrimination. Because of this, I respectfully request that your office
            withdraw my Charge and close this matter fully. To the extent my Charge has been cross-
            filed with the Texas Workforce Commission, I also wish to withdraw that Charge as well.

            Thank you for your time and consideration.

            *** Signature block ***


            cc:

            Sherrard “Butch” Hayes, Weisbart Springer Hayes, Attorney for Professor Hubbard
            SHayes@WSHLLP.com

            Adam Arthur Biggs, Assistant Vice President for Legal Affairs, Attorney for The University
            of Texas at Austin, adam.biggs@austin.utexas.edu

            Texas Workforce Commission, Civil Rights Division, (NEED E-MAIL ADDRESS)




                                                             EXHIBIT A
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                      C2584CEA-A076-40E0-AA23-6DA1EECF2A11
                     Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 13 of 14



            March 11, 2020

            Ann Stevens
            Dean, College of Liberal Arts
            University of Texas at Austin
            Austin, Texas 78712

            Dear Dean Stevens,

            You charged us with reviewing syllabi and students’ course-instructor surveys for classes taught by
            Professor Thomas Hubbard in 2014-15, 2015-16, and fall 2019. The syllabi and student surveys were
            made available to us via a Box folder, as was an exam and answer key that Professor Hubbard used in his
            fall 2019 class LAT 323-9, Advanced Latin II: Horace, Odes, and Satire.

            You asked us to consider whether these specific documents contain evidence indicating that Professor
            Hubbard’s “classroom environment includes discussion(s) or materials that are not appropriate or not
            consistent with his right to and responsibility for academic freedom in the classroom.”

            As you advised, we consulted University of Texas System Regents Rule 31004 Rights and
            Responsibilities of Faculty Members and particularly Section 2.2, Freedom in the Classroom. We also
            consulted the “Statement of Principles on Academic Freedom and Tenure” issued in 1940 by the
            American Association of University Professors (AAUP), which is widely accepted as our nation’s most
            authoritative definition of academic freedom and the rights and responsibilities it entails. (UT Regents
            Rule 31004, Section 2.2, is based on the AAUP Statement.)

            Our careful review of the student surveys, syllabi, and sample exam from the specified classes revealed
            no evidence that Professor Hubbard’s teaching in these classes exceeded the boundaries allowed by
            academic freedom as defined in the University of Texas Regents Rules and the AAUP Statement. In our
            judgment, the content of Professor Hubbard’s reading assignments, of his statements during class
            discussions, and of his sample exam are consistent with his right to and responsibility for academic
            freedom.

            That said, we were disturbed by the insensitive tone several student surveys report him taking when
            discussing rape. We do not think that this question of Professor Hubbard’s tone when discussing sexual
            violence is best approached through the framework of academic freedom, which, in the context of
            teaching, focuses on the materials and ideas an instructor presents to students. Nonetheless, we think that
            remediation may be in order here. To that end, we recommend that Professor Hubbard undergo training in
            trauma-sensitive pedagogy.

            Sincerely yours,


                        2020-03-11 | 18:40:03 CDT
            Phillip Barrish



                        2020-03-11 | 18:52:14 CDT
            Steven Friesen



                        2020-03-11 | 19:00:29 PDT
           Lisa Moore

                                                             EXHIBIT B
DocuSign Envelope ID: ADFBE64E-02C3-4ABB-A4AC-2234A6FE9188
                         Case 1:20-cv-00767-RP Document 32-1 Filed 07/21/21 Page 14 of 14



 Certificate Of Completion
 Envelope Id: C2584CEAA07640E0AA236DA1EECF2A11                                             Status: Completed
 Subject: Please DocuSign: Hubbard Report (3.11.20).docx
 Source Envelope:
 Document Pages: 1                                Signatures: 3                            Envelope Originator:
 Certificate Pages: 5                             Initials: 0                              Phillip Barrish
 AutoNav: Enabled                                                                          1 University Station
 EnvelopeId Stamping: Enabled                                                              Austin, TX 78712
 Time Zone: (UTC-06:00) Central Time (US & Canada)                                         pbarrish@eid.utexas.edu
                                                                                           IP Address: 128.62.27.198

 Record Tracking
 Status: Original                                 Holder: Phillip Barrish                  Location: DocuSign
         3/11/2020 6:34:32 PM                               pbarrish@eid.utexas.edu

 Signer Events                                    Signature                                Timestamp
 Lisa Moore                                                                                Sent: 3/11/2020 6:39:30 PM
 moorell@eid.utexas.edu                                                                    Viewed: 3/11/2020 9:00:20 PM
 University of Texas at Austin                                                             Signed: 3/11/2020 9:00:29 PM
 Security Level: Email, Account Authentication
 (None)                                           Signature Adoption: Pre-selected Style
                                                  Using IP Address: 104.54.192.83


 Electronic Record and Signature Disclosure:
    Not Offered via DocuSign

 Phillip Barrish                                                                           Sent: 3/11/2020 6:39:30 PM
 pbarrish@eid.utexas.edu                                                                   Viewed: 3/11/2020 6:39:40 PM
 University of Texas at Austin                                                             Signed: 3/11/2020 6:40:03 PM
 Security Level: Email, Account Authentication
 (None)                                           Signature Adoption: Pre-selected Style
                                                  Using IP Address: 128.62.27.198


 Electronic Record and Signature Disclosure:
    Not Offered via DocuSign

 Steven Friesen                                                                            Sent: 3/11/2020 6:39:30 PM
 sjf365@eid.utexas.edu                                                                     Viewed: 3/11/2020 6:51:29 PM
 Prof.                                                                                     Signed: 3/11/2020 6:52:14 PM
 Security Level: Email, Account Authentication
 (None)                                           Signature Adoption: Pre-selected Style
                                                  Using IP Address: 65.36.80.184


 Electronic Record and Signature Disclosure:
    Accepted: 3/11/2020 6:51:29 PM
    ID: f2640cdd-aefd-4607-af7d-7dc0fc576d60


 In Person Signer Events                          Signature                                Timestamp

 Editor Delivery Events                           Status                                   Timestamp

 Agent Delivery Events                            Status                                   Timestamp

 Intermediary Delivery Events                     Status                                   Timestamp

 Certified Delivery Events                        Status                                   Timestamp




                                                                     EXHIBIT B
